Case 1:15-cv-05235-ARR-PK Document 272 Filed 06/14/19 Page 1 of 2 PageID #: 6023
                                                                     , filed
     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
                                                                ★ JUN 14 2019 A
     ROBERT TOUSSIE and LAURA TOUSSIE,                         BROGKLyM OFF/CP
                                                                      CONTSENT TO
                                                       Plaintiffs.    CHANGE ATTORNEY
                              -against'
                                                                      Docket No.:
     ALLSTATE INSURANCE CO..                                          1:15-CV-05235(ARR)(CLP)

                                                       Defendant.



                  IT IS HEREBY CONSENTED THAT,HAMBURGER. MAXSON,YAFFE &
     McNALLY.LLP. having offices located at 225 Broadhollow Road,Suite 301E. Melville. New
     York 11747, be substituted as attorneys of record for the undersigned party in the above-
     entitled action in place of and stead of the undersigned attorneys as ofthe date hereof.

     Dated:June J_^2019
                                          HAMBURGER,MAXSON,YAFFE,
                                          & McNALLY,LLP
                                          (New C(nins£


                                               Richard Hamburger, Esq.
                                               David N.Yaffe. Esq.
                                          225 Broadhollow Road, Suite 30IE
                                          Melville, New York 11747
                                          631,694.2400

                                          SCHEYER & STERN,LLP
                                          (Ottlgoin^


                                                redrick P. Stem, Esq.
                                          1 lOA^e Avenue South, Suite 46
                                          Nesconset, New York 11767
                                          631.265.8500




                                          LAURA TOUSSIE
     SO ORDERED:
          /s^ Cheryl P^lal^
                  eP-iL
     HON.           R. ROaS,U.S,)I>\J.                 L
     Dated^une        2019
                                           Page 1 of 2
Case 1:15-cv-05235-ARR-PK Document 272 Filed 06/14/19 Page 2 of 2 PageID #: 6024




     STATE OF NEW YORK                 )
                                       )      ss;
     COUNTY OF                         )

                  On the J^day ofJune in the year 2019, before me personally came Laura
     Toussie, personally known to me,or proved to me on the basis of satisfactory evidence to be
     the individual whose name is subscribed to the within instrumentand acknowledged to me that
     she executed the same in her capacity, and that by her signature on the instrument, the
     individual, or the persons upon behalfofwhich the individualjicted,executed the instrument.


                                               Notary Public


                                                           RICHARD HAMBURGER
                                                        Notary Public-State of New Yofti
                                                               No. 02HA4769641
                                                          Qualified in Suffolk County
                                                     Commission Expires February 26,2023




                                             Page 2 of 2
